Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Claims 1-11 are pending and under examination in this office action.

Information Disclosure Statement
3.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
4.	The disclosure is objected to because of the following informalities: The use of the term “Pycnogenol” across the whole specification, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.

Claim Objections
5.	Claims 1-11 are objected to because of the following informalities:  the limitation “an eye drops solution….characterized in that it comprises…...and in water phase….” is grammatically awkward.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-11 are indefinite because:
i. Claims 1-2, and 4-7 contains the trademark/trade name ”Pycnogenols”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “a combination of bioflavonoids from pine bark of French maritime pine” and “between 65% and 75% of Pycnogenol are procyanidins comprising of catechin and epicatechin subunits with varying chain lengths. Other   constituents are polyphenolic monomers, phenolic or cinnamic acids and their glycosides.” (p. 13 of the instant specfification) and, accordingly, the identification/description is indefinite.
ii. Regarding claim 1, the limitation “an eye drops solution…….characterized in that it comprises…...and in water phase, Vitamin B12 and Pycnogenols” is unclear. It is unclear what the limitation “in water phase, Vitamin B12 and Pycnogenols” because the claimed product is an eye drop solution, which is in aqueous solution/water solution. For examination purposes, claim 1 is interpreted as “An eye drop solution for use in treatment of Dry eye syndrome, wherein the eye drop solution comprises liposomes, Vitamin B12 and Pycnogenols, and wherein the liposomes comprise 1. non-hydrogenated phospholipids containing Linseed oil, 2. Vitamin A Palmitate and 3. Vitamin E TPGS”.  
iii. Regarding claim 2, the limitation “characterized in that the liposomal eye drop solution contains furthermore a system composed of …..that acts as salt forming agent of Pycnogenols, sparkly water soluble, and buffer pH regulator” is unclear. It is unclear what a system composed of 2-Amino-2(hydroxymethyl)pro-pane-1,3-diol that acts as salt forming agent of Pycnogenols, sparkly water soluble, and buffer pH regulator” is. It is also unclear what “sparkly water soluble” is and what “buffer pH regular” is. Thus, claim 2 is indefinite. 
ii. Regarding claim 3, the limitation “high temperature (121oC to 134oC) at 121C ….” renders the claim indefinite because it is unclear whether the limitation within the parentheses following the limitation “high temperature” are part of the claimed invention.  
iii. Regarding claim 4, the limitation “UVA UVB rays (UVA 315-400nm-UVB315-280) ….” and the limitation “liposomes (plus Vitamin E TPGS)…..”  render the claim indefinite because it is unclear whether the limitations within the parentheses following the limitations “UVA UVB rays” and “liposomes” respectively are part of the claimed invention.  See MPEP § 2173.05(d).
iii. Regarding claims 5-6, the limitations/numbers listed under the column “%w/w” in tables recited in claims 5-6 are unclear. For example, it is unclear what the listed numbers “0.250/0.750” mean based on %w/w, which renders the claim indefinite. The same issues apply to all numbers listed in the tables. 
iv.  Regarding claim 7, the phrase "a solvent usually Ethanol" renders the claim indefinite because it is unclear whether the limitation “Ethanol” following the limitation “usually” is part of the claimed invention. See MPEP § 2173.05(d). The limitation “mixed by a mechanical mixed, a solution of large; liposomes is obtained, that could be defined as Pro liposomes…” in lines 8-9 of the claim is unclear. It is unclear whether the preparation is “Pro liposomes’ and what the “Pro liposomes” mean. Further, claim 7 recites the limitation "the concentration of Lipophilic substances…..the concentration of hydrophilic substance…..such as to permit, added….with desired concentration…." in lines 19-21 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
v. The rest of the claims are indefinite as depending from an indefinite claim.


Claim Rejections - 35 USC § 112

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 1-6 are drawn to an eye drops solution for treatment of Dry eye syndrome, wherein the eye drop solution comprises liposomes built with non-hydrogenated phospholipids containing Linseed oil, Vitamin A Palmitate, Vitamin E TPGS, and in water phase, Vitamin B12 and Pycnogenols. 
Claim 7 is drawn to a process for preparation of an eye drops solution for use in the treatment of dry eye syndrome, comprising the following steps: 1. preparation of liposomes carrying lipophilic substances: i) solubilize all lipophilic ingredients, not hydrogenated phospholipids, linseed oil, Vitamin A Palmitate plus Vitamin E TPGS by a solvent usually Ethanol, The solvent is removed under vacuum to obtain a dry powder, The powder is dispersed in borate buffer and mixed by a mechanical mixer, a solution of large; liposomes is obtained, that could be defined as Pro liposomes; The solution of such large liposomes is then extruded at high pressure, between 600/1000 bar; The extrusion procedure at High pressure is repeated several times, between 4 and 7, to obtain liposomes of size less than 200 nm; Second step: Preparation of Water Solution containing Hydrophilic Substances Solubilize in distilled water Pycnogenols, Tris, Vitamin B12, Hyaluronic Acid and Borate buffer; wherein the concentration of Lipophilic substances in the first step and the concentration of Hydrophilic substances in the second step are such as to permit, added each other in volume 1:1, to get the solution with the desired concentration ; A clear and red colored solution is obtained; Third step: Preparation of Final Sterile Eyes Drops An amount "X" of liposomes solution, prepared at first step, is added to a same amount "X" of water colored solution, prepared at second step, obtaining an amount of "2X" of a final standard eyes drop solution of the formula according to claim 5, and the final standard eye drop solution is sterilized by filtration at 0.2 um micron filter
Claims 8-11 are drawn to methods of treating dry eye syndrome, comprising administering the eye drops solution of claim 1, 4, 5 or prepared by the method of claim 7.
The claims encompass a genus of eye drop solutions, a method of making the genus of eye drop solution and a method of treating dry eye using the genus of eye drop solution. Applicant has not disclosed sufficient species for the broad genus of eye drop solutions and methods of making the eye drop solutions and method of treating Dry eye using the eye drop solution. The specification only describes making an eye drop comprising a formula F described on p. 23-24 and specific concentrations in formula F having a protective effect against vitamin A Palmitate degradation caused by UVA/UVB rays insult on p. 25-27 of the specification. However, the claims are not limited to the eye drop solution and concentrations in formula and method of making set forth above but also encompass a genus of structurally and functionally undefined eye drop solutions with undefined formulations and concentrations and method of making and using for treating Dry eye syndrome.  
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. Based on Applicant’s own admission, Formula A-E cannot be obtained because the liposomal eyes drops solution requires a specific and peculiar system composed of 2-Amino-2(hydroxymethyl)pro-pane-1,3-diol or Tris (2-Amino-2(hydroxymethyl)propane-1.3-diol) to increase the solubility of Pyncnogenols extract or to act as  salt  forming  agent  for Pycnogenols very soluble in water, and borate buffer (see p. 10-21; p. 24 of the instant specification), and only the eye drop solution of Formula F can be obtained and possess protective effect against vitamin A Palmitate degradation caused by UVA/UVB rays insult on p. 25-27 of the specification. 
From the specification, it is clear that Applicant is in possession of an eye drop solution comprising components and concentrations in formula F shown on p. 23-24 and a method of making the eye drop solution with the formula F. However, Applicant is not in possession of other structurally and functionally undefined eye drop solutions with other undefined formulations and methods of making. In addition, Applicant is not in possession of a method of treating eye drop solution using the claimed genus of eye drop solution. The specification provides no identification of any particular portion of the structures of the ingredients in the eye drop solution that must be conserved. The instant specification fails to provide sufficient descriptive information, such as definitive structural and functional features and/or formulations of the claimed genus of eye drop solution for treating Dry eye syndrome. There is no description of the conserved structural and functional features and/or formulations which are critical to the function of the claimed genus of eye drop solution for treating Dry eye syndrome except the protective effect of eye drop solution with formula F against vitamin A Palmitate degradation caused by UVA/UVB rays shown on p. 25-28 of the instant specification. The specification provides no description of what other variations of ingredients and formulations may be tolerated and still have protective effects against UVA/UVB or even treating Dry eye syndrome. There is no information regarding the relation of structures/characteristics/formulations of other eye drop solutions to the function of formula F in protection against UVA/UVB. There is no well-established structural and functional correlation between protective effects against vitamin A Palmitate degradation caused by UVA/UVB rays by the eye drop solution with Formula F and treating Dry eye syndrome by the claimed genus of eye drop solution with no defined ingredients, concentrations and formulations. Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other eye drop solutions and what other formulations that can treat dry eye syndrome might be.  Since the common characteristics/features of other eye drop solution and formulations are unknown, a skilled artisan cannot envision the functional correlations of the claimed genus with the claimed invention.   Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of eye drop solution.
As stated in M.P.E.P. § 2163(II)(A)(3), a specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. Cooper v. Goldfarb, 154 F.3d 1321,1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998). See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) (“[T]here cannot be a reduction to practice of the invention ... without a physical embodiment which includes all limitations of the claim.”); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) (“[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose.”); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578, 38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves).
Whereas a reduction to practice of an uncomplicated invention such as a simple mechanical or electrical device can be achieved by merely providing a diagram of the device wherein one skilled in the relevant art can predict the likely operability of the device by reviewing the diagram, the operability of the claimed invention cannot be predicted by merely reviewing diagrams or illustrations. To demonstrate the reduction to practice of an eye drop solution for treating Dry eye syndrome and methods of making and treating an animal by the administration of the eye drop solution requires either a working embodiment, a demonstration of operability in the treatment of an art accepted animal model of the condition to be treated wherein that animal model has been shown to be reliably predictive of efficacy in the treatment of the condition, or a demonstration that the eye drop solution employed therein possesses an activity in which the majority of encompassed compounds possessing that activity have been shown to be effective in the treatment of that condition. In the instant case, Applicant has provided none of these except an eye drop solution with formula F having a protective effect against vitamin A Palmitate degradation caused by UVA/UVB rays. Consequently, Applicant has failed to demonstrate possession of the claimed method of using for treating Dry eye syndrome or even a single species of the genus of eye drop solution in treating Dry eye syndrome required thereby as of the earliest effective filing date of the instant application.
With respect to the demonstration of a reduction to practice of a generic invention, M.P.E.P. § 2163(II)(A)(3)(ii) states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
The above position is further supported by In re Clarke, 148 USPQ 665, (CCPA 1966), which held that; “ It appears to be well settled that a single species can rarely, if ever, afford support for a generic claim. In re Soil, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867,117 F.21 270,48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of a small genus such as halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably large number of reductions to practice would probably be necessary.”
In the instant case, Applicant has failed to demonstrate a reduction to practice of a representative number of species of the genus of the claimed eye drop solution for treating Dry eye syndrome, or even a single species within that genus, much less a method of treating a subject afflicted with Dry eye syndrome by the administration of such eye drop solution. The experimental results described in the specification consist primarily of the characterization of the differences of vitamin A Palmitate degradation in the eye drop solution of Formula F before and after UVA/UVB rays. Whereas those results demonstrate that Dry eye syndrome can be treated in response to exogenously administered the claimed eye drop solution, they do not support a conclusion that Applicant was in possession of a method of treating a subject afflicted with eye drop solution by the administration thereto of an eye drop solution as instantly claimed. At best, the text on p.23-28 of the specification shows that the exogenous administration of an eye drop solution of Formula F to the eye reduces vitamin A Palmitate degradation in solution caused by UVA/UVB rays. Those results do not constitute a reduction to practice of a method of treating a subject with Dry eye syndrome.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed eye drop solution and methods of making and treating syndrome have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

Claim Rejections - 35 USC § 112
8.	Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  because the specification, while being enabling for an eye drop solution having  formula F shown on p. 23-28 of the instant specification and having a protective effect against vitamin A Palmitate degradation in the solution caused by UVA/UVB rays, does not reasonably provide enablement for an eye drop solution for Dry eye syndrome, wherein the eye drop solution comprises liposomes built with non-hydrogenated phospholipid containing Linseed oil, Vitamin A Palmitate, Vitamin E TPGS and in water phase, Vitamin B12 and Pycnogenols and methods of making and treating Dry eye syndrome using the claimed eye drop solution as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’. These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”. See MPEP § 2164.01.
Claims 1-6 are drawn to an eye drops solution for treatment of Dry eye syndrome, wherein the eye drop solution comprises liposomes built with non-hydrogenated phospholipids containing Linseed oil, Vitamin A Palmitate, Vitamin E TPGS, and in water phase, Vitamin B12 and Pycnogenols. 
Claim 7 is drawn to a process for preparation of an eye drops solution for use in the treatment of dry eye syndrome, comprising the recited steps and materials.
Claims 8-11 are drawn to methods of treating dry eye syndrome, comprising administering the eye drops solution of claim 1, 4, 5 or prepared by the method of claim 7.
The instant invention is based on findings that an eye drop solution with Formula F shown on p. 23-24 and a method of making the eye drop solution with the formula F, and the eye drop solution with Formula F possesses protective effect against vitamin A Palmitate degradation in the eye drop solution caused by UVA/UVB rays (see p. 25-28 of the instant specification). Applicant extrapolates the above findings to the claimed eye drop solution for treatment of Dry eye syndrome, a method of making thereof and a method of treating using the claimed eye drop solution. 
Based on Applicant’s own admission, Formula A-E cannot be obtained because the liposomal eyes drops solution requires a specific and peculiar system composed of 2-Amino-2(hydroxymethyl)pro-pane-1,3-diol or Tris (2-Amino-2(hydroxymethyl)propane-1.3-diol) to increase the solubility of Pyncnogenols extract or to act as  salt  forming  agent  for Pycnogenols very soluble in water, and borate buffer (see p. 10-21; p. 24 of the instant specification), and only the eye drop solution of Formula F can be obtained and possess protective effect against vitamin A Palmitate degradation in the eye drop solution caused by UVA/UVB rays insult (see on p. 25-28 of instant the specification). 
Based on the specification, Applicant is enabled for an eye drop solution of formula F, a method of making the eye drop solution of formula F and using the eye drop solution for protecting against vitamin A Palmitate degradation in the eye drop solution caused by UVA/UVB rays. However, the claims are not limited the eye drop solution and methods set forth above but also encompass structural and functional undefined eye drop solution for treating Dry eye syndrome and methods of making and treating Dry eye syndrome. However, Applicant fails to provide sufficient guidance as to what other eye drop solution including all possible ingredients and formulations might be and whether they can be used for treating Dry eye syndrome. Thus, it is unpredictable what other eye drop solution are and what other ingredients are and can be made for treating Dry eye syndrome because based on Applicant’s own admission, the liposomal eyes drops solution of formula A-E cannot be obtained and only formula F can be made and Tris (2-Amino-2(hydroxymethyl)propane-1.3-diol) is required in order to increase the solubility of Pyncnogenols extract in the solution (p. 23-24). 
Further, there is no well-established correlation between protecting against vitamin A Palmitate degradation in the eye drop solution caused by UVA/UVB rays by the eye drop solution of Formula F and treating Dry eye syndrome by the claimed eye drop solution comprising liposomes built with non-hydrogenated phospholipids containing Linseed oil, Vitamin A Palmitate, Vitamin E TPGS, and in water phase, Vitamin B12 and Pycnogenols.
The protecting against vitamin A Palmitate degradation in the eye drop solution caused by UVA/UVB rays shown on p. 25-28 of the instant specification is not an art accepted animal model to evaluate the therapeutic affect of the eye drop solution on Dry eye syndrome in view of Stefano et al. (IOVS, 2004; 45:1641-1646) and Chang et al. (J. Clin. Med. Assoc. 2021; 84:459-464. doi:10.1097/JCMA.0000000000000529) because the data shown in the example provides no correlative effects related to different symptoms of Dry eye syndrome or the symptoms in animal model of Dry eye syndrome known in the art. 
While the skill level in the art is high, the level of predictability is low. Neither the specification nor the prior art provides sufficient guidance as to whether the claimed eye drop solution comprising the recited ingredients or having the formula F can treat Dry eye syndrome or treat an animal model of Dry eye syndrome. 
Applicant' s invention is based on the hypothesis that an eye drop solution with formula F having protective effects against vitamin A Palmitate degradation in the eye drop solution caused by UVA/UVB rays can treat Dry eye syndrome. It would appear that Applicant provides a single finding (the finding), and then presents an invitation to experiment to determine whether the claimed eye drop solution of Formula F or other ingredients and formulations would be useful for treating Dry eye syndrome. To practice such a treatment method would require knowledge of the route, duration and quantity of administration of eye drop solution of Formula F or other ingredients and formulations to a subject and determine whether eye drop solution of Formula F or other ingredients and formulations can be used for treating Dry eye syndrome.  However, the instant specification has also failed to provide sufficient guidance to enable a skilled artisan to practice the claimed invention without undue experimentation. Thus, it is unpredictable whether the claimed eye drop solution can treat Dry eye syndrome. Accordingly, a skilled artisan cannot contemplate how to make and use the claimed invention without undue experimentation of further making a significant contribution to the claimed invention.
A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentec, Inc, v. Novo Nordisk, 42 USPQ 2d 100,(CAFC 1997), the court held that:
“[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that  “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”.  The court further stated that “when there is no disclosure of any specific starting material or of any of the conditions under which a process is to be carried out, undue experimentation is required; there is a failure to meet the enablement  requirements that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art”, “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement”.
The instant specification is not enabling because one cannot following the guidance presented therein and practice the claimed method without first making a substantial inventive contribution. Therefore, in view of the necessity of experimentation, the limited working examples, the unpredictability of the art, and the lack of sufficient guidance in the specification, one of skill in the art would be required to perform undue experimentation in order to practice the claimed invention as it pertains to an eye drop solution for treatment of Dry eye syndrome, a method of making thereof and a method of treating Dry eye syndrome using the eye drop solution. 


Conclusion

9.	NO CLAIM IS ALLOWED.


10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	CN102100665 (as in IDS)-English translated version teaches an eye drop containing Vitamin E derivative and a method of preparation thereof for treatment of Dry eye (see [0002], [0012]-[0020]; [0029]-[0046], examples 1-9). 
CN1850054 (as in IDS)-English translated version teaches a liposome artificial tear eye drop containing Vitamin A palmitate or vitamin A acetate, Vitamin E, cholesterol, soybeen lecithin  for Dry eye syndrome (see paragraphs [0002]; [0012]-[0015]; [0017]-[0024]; [0028]-[0042]; [0050]-[0077]; [0086]-[0233].
JP2008542300-English translated version teaches a method of treating inflammation using a food for dietary supplement including additional compositions comprising a list of ingredients including Vitamin E, vitamin A, Vitamin B12 and pycnogenol (p. 18-19).
	Zhang et al. (Biomaterials, 2012; 33:4889-4906) teaches Vitamin E TPGS (or TPGS) is a water-soluble derivative of natural Vitamin E and the use of PEG and Vitamin E provides their advantage in application of nanocarriers for drug delivery (see abstract).  

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
September 27, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649